14-540
    Yousuf v. Holder
                                                                                       BIA
                                                                               A096 014 174

                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    11th day of March, two thousand fifteen.

    PRESENT:
             JOSÉ A. CABRANES,
             GERARD E. LYNCH,
             CHRISTOPHER F. DRONEY,
                  Circuit Judges.
    _____________________________________

    NAVEED YOUSUF, AKA SHAFQAT KHAN,
             Petitioner,

                       v.                                      14-540
                                                               NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                  Gary J. Yerman, New York, New York.

    FOR RESPONDENT:                  Joyce R. Branda, Acting Assistant
                                     Attorney General; John S. Hogan, Senior
                                     Litigation Counsel; Nicole N. Murley,
                                     Trial Attorney, Kamille Go, Law Clerk,
                                     Office of Immigration Litigation,
                        Civil Division, United States
                        Department of Justice, Washington D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Naveed Yousuf, a native and citizen of Pakistan,

seeks review of the BIA’s February 10, 2014, decision denying

his motion to reopen.   In re Naveed Yousuf, No. A096 014 174

(B.I.A. Feb. 10, 2014).     We assume the parties’ familiarity

with the underlying facts and procedural history in this case.

    The applicable standards of review are well established.

See Jian Hui Shao v. Mukasey, 546 F.3d 138, 168-69 (2d Cir.

2008).   An applicant may file a motion to reopen within 90 days

of the date on which a final administrative decision was

rendered in the proceeding sought to be reopened.      8 U.S.C.

§ 1229a(c)(7)(C)(i);    8   C.F.R.   § 1003.2(c)(2).     It   is

undisputed that Yousuf’s motion to reopen was untimely because

it was filed in December 2013, more than one year after his June

2012 final removal order.    However, the time limitation does

not apply when a motion “is based on changed country conditions

                               2
arising in the country of nationality or the country to which

removal has been ordered, if such evidence is material and was

not available and would not have been discovered or presented

at the previous proceeding.” 8 U.S.C. § 1229a(c)(7)(C)(ii);

accord, 8 C.F.R. § 1003.2(c)(3)(ii).

    As observed by the BIA, the record evidence was replete with

examples of increased violence in Pakistan.                  However, as the

BIA ruled, such evidence did not constitute a material change

in country conditions because general violence and civil strife

are, standing alone, insufficient to demonstrate a well-founded

fear of future persecution or a likelihood of torture.                      See

Melgar de Torres v. Reno, 191 F.3d 307, 314 n.3 (2d Cir. 1999)

(“General   violence      in    [a    country]       does    not    constitute

persecution,      nor   can    it    form   a   basis       for    petitioner’s

well-founded fear of persecution.”); Mu-Xing Wang v. Ashcroft,

320 F.3d 130, 144 (2d Cir. 2003) (concluding that country

conditions evidence demonstrating some incidents of torture is

insufficient to establish an applicant’s eligibility for CAT

relief   absent    evidence     that       someone    in    the    applicant’s

“particular alleged circumstances is more likely than not to

be tortured”).     And, Yousuf’s conclusory assertion that there
                                       3
is evidence of violence against similarly situated individuals

with perceived connections to the United States is not supported

by the record.

    Accordingly,   substantial       evidence   supports    the   BIA’s

conclusion that Yousuf failed to show a material change in

country   conditions,   and   therefore    it   did   not   abuse   its

discretion in denying his motion to reopen as untimely.             See

8 U.S.C. § 1229a(c)(7)(C); see also Jian Hui Shao, 546 F.3d at

168-69.

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, Yousuf’s pending

motion for a stay of removal in this petition is DISMISSED as

moot.

                               FOR THE COURT:
                               Catherine O’Hagan Wolfe, Clerk




                                 4